Title: To John Adams from Anonymous, 3 May 1797
From: Anonymous
To: Adams, John



Duplicate with a small additionSirNatchez 3d May 1797.

We take the liberty through necessity of troubling you with this anonymous letter, which we send with good intention; for we are the Persons who endeavoured to communicate to General Washington by two Special Messengers one of whom miscaried in a Vessel he sailed in from New Orleans which was lost on her Voyage. And the other who was Mr S——n who we suppose hath made his Virbal Report: the substance of which message was that the Supplanting Politics of France and Spain would too probably dismember the Dominion of the United States of America: That a General in your Army who its believed hath great pomises made him through the Governors interest with the Spanish Court is without doubt engaged in that important business; and that he doth enjoy the Commission and pay of a Collonel under his Catholic Majesty: And that two others also were the principle acting persons with him in that Revolutionary Concern (to wit) Mr P——z and Mr S——on, And to accomplish that diabolical Scheme large Sums of Money hath been at Sundry times sent to them for the pupose we suppose and believe of necessary bribes and rewards, by which means there are many weighty Advocates on the Wester Waters in favor of a Revolt, who hath the promise and assurance of protection under their optional form of Government, and the choice of their own officers both Civil and Military: and as the Lands on the Western Waters and other property are chiefly in the hands of those who are of the smallest number and as such Lands are chiefly in large Tracts it is intended that thay shall be Governed in the Aristocratic way. moreover some of the complaints to incense the Inhabitants now propagated there are as thay say against sundry iniquitous impositions respecting Lands, and Land Granting; that People in low sircumstances must inevitably become Tenants; besides heavy unconstitutional Taxes that will enslave them: Added to restrictions in Commerse for want of a free Navigation in the River Mississippi that will complete their misery. This kind of bait is fitted to each Class; The rich may become Rulers, and the poor flattered with the false Idea of a deliverance from what thay call Cruel Taxes, not dreaming that a Revolution might double their burden in a different metamorphose.—
But to pass forward Mr Ellicott the American Commissioner hath long waited here in readiness, and with desire of being joined in ascertaining the 31st Degree of Lattitude; And of extending the Line agreable to the Treaty, but to no purpose as on the part of the Spanish hath been nothing but sham pretences, and evasive  schemes and salvo’s without truth or reason to elude the business and gain time until the arrival of an expected Armament of fifteen or Sixteen thousand Troops said to be at the Havanna waiting there that thay may avoid the British Fleet, and for the sound of an American War: But whether War or Peace a glaring prospect of a disjunction of the States of America cannot here be concealed, and which can only be prevented by timely attention. Intrigues are sometimes discovered notwithstanding the precaution of the most secret and artful Cabinet, hence we know that Emissaries are to be sent to Cumberland and Kentuckey to further the accomplishment of that important business: and I greatly lament to hear that Doctor White of this place is supposed to be one that is selected for that grand legation, and is to preside here in case of success: And we are indeed surprised as well as grieved at the Idea that one of his worthy Charactor should prostitute his Virtue in exerting his abilities in favor of France, and Spain, against the true interest of his native Country to which he appears to be greatly attached: But lucrative prospects where the mind is deppr depraved by a contemptuous aversion to the Christian Religion, will admit of absurdities in a degree not otherwise easily accounted for; Yet such a denial of the Mediator and Redeemer is become so Courtly and fationable here that some there are who hardily and daringly boast that thay are not guilty of believing such supersticious folly, yet with pain we really hope and trust that no such person may ever be appointed to preside over us in any respect whatsoever, as we should in that regard shudder at their approach worse than Spanish Captivity, or any other kind of despotism: for the Inhabitants of the Natchez in general however different might have been their former sentiments thay most of them are now truly attached to the cause and interest of the United States, and have long looked most earnestly for the evacuation of the Posts here agreable to the Treaty between the two Dominions: And so far from such prospect now appears a reinforcement of Troops and Stores: Nor durst those who wish to be Citizens even grumble or complain least the dread command should be given as it were in the dark and the Chacktaws become deciders of the contest; whom it seems thay have tutored and tampered with on the occasion, and by whom we are greatly intemidated on account of our families and for want of Arms and Amunition, which rules us to Submission against inclination.—
Here hath been an emigration of families from Tenisee and other States in april last, who removed hither in consequence of the Treaty: but on their arrival thay were constrained to take the Oath of Allegiance to the King of Spain or depart within three days, whose situation compel’d them to conform. Yet our polite Governor is still amusing Mr Elicott of taking the Lattitude, and runing the line, although he will not evacuate the Forts, and still runs on with similar preposterous idle language of his due attention to the Treaty, and his affection for the Inhabitants that he is contrained by order of his Court and by friendship to protect them until Courts of Judicature are legally established, and above all to secure them from Indian depredations, When he is the Very person who doth artfully contrive to keep Savages in reserve that thay may be in readiness to oppose runing the Line, and to awe the Inhabitants from co-operating on any occasion with the few American Troops that are here, and to intimidate them on other occasions.
We fear that this Country is but little in your esteem and that there hath been wrong representations respecting it, and the Inhabitants thereof, Although we can’t pretend to shew the value of one or the other as it would be vanity in us to attempt either, but shall refer that task to any noted respectable Gentlemen of the United States who have recently wandered here, such as John Kershaw Esquire of Camden Major John Smith and Mr Morgan of Lynches Creek in South Carolina, or any other impartial person who may have some discernment of its estimation, fertility, and Situation with its numerous acquisitions, th th the advantages of that part of the Mississippi will add greatly to the emoluments, and more to the honor of the United States than conception is yet acquainted with.
Vain as our attempts be thought to dictate to the first Majestrate and Statesman on the Continent; Emergency and nothing less can apologize and vail the modesty of our burdened minds that means only to display optically that which before long you may clearly discern through a more conspicuous mirror.
Time will not permit more than to beg your patience, and for leave to propose two or three Queries—
Query 1stSuppose France or Spain, or both, should succeed in their intended enterprise, would it not be the most important conquest ever obtained upon such artful and easy terms by any power since the commencement of the General War.
Query 2dAdmit such success in conquest by France or Spain, or both, would it not be an irreparable loss to the United States, and would not America be bereaved of it’s growing strength, it’s aspiring hope, it’s commerse of that Country, it’s Dignity; and it’s Glory.
Qur 3dShould France or Spain or both be only as fortunate as their probable plan promise them, will they then in the course of the fourth of a Centory fall short of that dignity which France hath always aspired after: That of Universal Domain
Qr 4thShould no European Power be able to contend with them after such an acquisition, what will be the consequence to the neighbouring States and Dominions.
Qr 5thThis is Recommended for your Excellency to Query whether practicable measures may yet effectually opperate in the abortion of their subversive device or not, for it is a Query with us if it will not be too late to defeat their designs.—
This hint respecting the artful intentions of France and Spain, and of their general system here, will naturally explain itself to your wise discernment, which will greatly abridge this disagreable narration of
Sr Your / Most Obdt. Hble Servts

PS On enclosing this Letter an Express arrived from New Orleans, After which it was propegated here by the Governor whether true or false that a large number of Troops hath arrived and are to fortify Louisiana, the Natchez, and the other Posts that were by Treaty to have been evacuated; and that thay are making all possible preparations for that purpose under the pretext of a defence against the English whom thay say are on their way from Canada to attack them.
And now Sir should those Clouds disperse, and blow over without producing their intended effects; we hope that Congress will disapprove, revoke, and annul all business and proceedings whatsoever that hath been transacted here since the time that the Forts ought to have been evacuated: because large quantities of Lands hath since been Granted to particular Persons, and some supposed to be in trust or rather in partnership with the Governor and other Officers of Government, and dated back as if Granted before the existance of the Treaty &c. Besides many erronious Judgments hath lately been obtained in favor of those who are Spanish favorites, against such who thay know are attached to America; for here is now room for a perversion of Justice, and a display of malice against such who appear open and undisguised in favor of the Treaty.


US SuprNB. Doctr. White hath a pain in his leg or Ancle which renders him unable to perform a journey therefore Mr Power sets out this day on the same important business
May 28th It’s now said that the number of Troops in the Havanna which are destined for New Orleans are about 10,000, but others say not so many, which are hourly expected here; and that the favorites of the Revolutionary Scheme in New Orleans and at the Natchez are highly transported, for thay appear Joyfully enraptured, having lost all their doubts respecting the accomplishment of their great expectations, more especially as thay have the agreable account that Genl Wilkinson is the Officer that will Command the American Army in case of a War; which affords great satisfaction indeed to all that are in the Spanish interest, not doubting his being one of the persons who had previously received immense Sums of Money and other benefits and advantages to further and complete the aforesaid scheme, that not less than six or seven Years past he was said to be principle in proposing and recommending of.
It is privately talked of that Genl Roshambeau is to conduct and command those Troops that are now said to be in the Havanna, and through whose interest and influence with the inhabitants of the Western Waters as well as other Americans thay may as thay Judge more readily unite in the scheme of becoming Spanish Subjects; or if that will not take than to be Citizens of France.
The Troops mentioned in the Postscript of the above Letter which the Governor of this place assured us were actually arrived we have no further account of other than thay probably yet are at the Havanna, and that thay are expected as soon as thay can venture to push their way hither.—
No Packet hath arrived here lately, nor hath the important Mr Power yet set out for the Kentuckey Country on his grand legation; but it is conjectured he is still waiting the arrival of intelligence.—
We dont know if you have had information that the Spaniards are encouraging the Indians to kill Americans, we are informed that the Creek Indians are actually engaged in that business, but that the Chickesaws and Chactaws have objected to such impolitic inhumanity.
A Mr. Newman whose testimony before a Court Martial (from his own expessions at his arrival here) would have been hard against Genl Wilkinson, and has been tampered with by the Governor of this place and a Mr N——d so that he lately went to N Orleans where it is believed he has received a sufficient bribe to restrain him from ever appearing on that occation; but contrariwise hath signed and delivered to Mr N——d such papers, Certificates, or attestations as hath been required of him, the purport of which hath not transpired, nor is Mr Newman like to Visit Philadelphia—the place when he left the Natchez he said he was destined for. And that he had forwarded to a particular friend of Genl Wayne all the Letters that had passed on the Occasion.—

as above
We are a small private Committee of the planters of the Natchez who are secretly met to consider the contents of the above narration, and we do report accordingly that it is our Opinion that it ought to be transmitted to the President of the United States; convinced that although without authority or even a signature, yet we concieve it may be of some utility But whether or not our feeble intentions are still the same; for the Treaty of the United States and Spain convinces us that in point of right we may concieve our selves Citizens and not Slaves, although we are a this time ruled as Vassals by the hateful and despotic Rod of Iron, by pretences that are unwarantable: Vain deceptions, and false insinuations: Nor are we without those amongst us of our own people for want of pinciple who with lucrative views are charmed by pomises of future attention and favor having their minds poisoned and their Judgment thus perverted are more baneful and no less dangerous to us than the imperious dictates of France or the hateful duplicity of Spain; from whose power, will, or Chains, good Lord deliver us.
It is known here that Mr Power in conversation was heard to say to a friend of his in the Spanish service that when Lieut Steel who by order of Genl Wayne searched for certain papers, that he had only time to douse them in the Water, and that it was with great regret that he sunk those important papers in the River.

